DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the present Application claims 1-25 are pending, wherein claims 1, 13, 25 are recited in independent form.
Priority
2.    Acknowledgment is made of applicant's claim for priority based on provisional application 62/791,849 with a filing date of 01/13/2019. The Application is also a CONTINUATION of 16/721,184 (now US Pat. No. 10,805, 452) with a filing date of 12/19/2019 and 16/944,309 (now US Pat. No. 11,196,855) with a filing date of 07/31/2020.
Information Disclosure Statement
IDS filed 12/02/2021 is considered by the Examiners. All references are considered except where lined through. The Examiner notes that NPL documents citations 1, 2, 3 are provided in parent case 16/944,309. 
Claim Form
Applicant is advised that should claim 1 or 11 be found allowable, the remaining claim will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,196,855 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 11 of the present invention corresponds with limitations present in claims 1-14 of U.S. Patent No. 11,196,855. Regarding claim 1 of the present application, the limitation “A method comprising: retrieving first data that comprises at least one measurement value determined by at least one sensor of a mobile device;” of the present application corresponds to “A method for determining one or more heights of one or more mobile devices above surfaces, wherein the method comprises: retrieving first data that comprises one or more of (i) at least one measurement value determined by at least one sensor of a mobile device or (ii) at least one estimated position of the mobile device;” of claim 1 of the patent; the limitation “determining a location context based on the first data;” of the present application corresponds to “based on the first data, determining a location context by selecting the location context from among two or more possible location contexts that each specify location circumstances of the mobile device as being any of (i) with a user who is on foot, (ii) on a bike or with a user who is on a bike, (iii) in a vehicle, (iv) stationary, (v) on a surface after being dropped, or (vi) at a known location” of claim 1 of the patent; the limitation “retrieving second data based on the determined location context;” of the present application corresponds to “based on the determined location context, identifying second data to retrieve for use in determining an estimated height at which the mobile device is located above the surface;” of claim 1 of the patent; the limitation “determining, based on the retrieved second data, an estimated height at which the mobile device is located above a surface” of the present application corresponds to “determining, based on the retrieved second data, the estimated height at which the mobile device is located above the surface” of claim 1 of the patent; the limitation “and calibrating a pressure sensor of the mobile device based on the estimated height at which the mobile device is located above the surface, estimating an altitude of the mobile device as a sum of an altitude of the surface and the estimated height at which the mobile device is located above the surface, or determining an estimated altitude of the surface as a difference between an estimated altitude of the mobile device and the estimated height at which the mobile device is located above the surface” of the present application corresponds to “and calibrating a pressure sensor of the mobile device based on the estimated height above the surface, or estimating an altitude of the mobile device as a sum of an altitude of the surface and the estimated height above the surface, or determining an estimated altitude of the surface as a difference between an estimated altitude of the mobile device and the estimated height above the surface” of claim 1 of the patent. The limitations of the mapped claims are not identical, however the limitations of claim 1 of the present application represent a broadened version of the limitations of the patent. Similar mapping is present with respect to independent claim 11, which are mapped in the same manner. The limitations of claims 2-10 of the present application are found within the bounds of corresponding dependent claims 2-19 of the patent. The limitations of claims 2-7 of the present application are found in claim 2 of the patent. The limitations of claim 8 of the present application are found in claim 17 of the patent. The limitations of claims 18-19 of the present application are found in claim 18-19 of the patent. The limitations of claims 12-19 of the present application are found in claim 3 of the patent. The limitations of claim 20 of the present application are found in claim 16 of the patent. Any differences in claim language are obvious at least from US-20160245716 to Gum et al (hereinafter d1) and/or US-20150319578 to Edge et al (hereinafter d2) according to the sections noted below.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, 10, 11, 15, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160245716 to Gum et al (hereinafter d1) in view of US-20150319578 to Edge et al (hereinafter d2)
Regarding claim 1, as to the limitation “A method comprising:” d1 discloses a system (see d1 Fig. 1) comprising at least a mobile terminal (see d1 Fig. 1 element 104) including a computer readable medium  which when executed by the processor (see d1 Fig. 5) cause the device to perform a method (see d1 Fig. 3);
as to the limitation “retrieving first data that comprises at least one measurement value determined by at least one sensor of a mobile device” d1 discloses using sensor measurement values to retrieve data about a determined location (see d1 Fig. 3, 301 para. 0082-0086);
as to the limitation “determining a location context based on the first data; retrieving second data based on the determined location context” d1 discloses determining a context of the location and retrieving second data (see d1 Fig. 3, 302 para. 0087-0088, 0090);
as to the limitation “determining, based on the retrieved second data, an estimated height at which the mobile device is located above a surface” d1 discloses determining an discernable altitude (i.e. estimated height) (see d1 Fig. 3, 0087, 0090);
as to the limitation “calibrating a pressure sensor of the mobile device based on the estimated height at which the mobile device is located above the surface, estimating an altitude of the mobile device as a sum of an altitude of the surface and the estimated height at which the mobile device is located above the surface, or determining an estimated altitude of the surface as a difference between an estimated altitude of the mobile device and the estimated height at which the mobile device is located above the surface” d1 discloses calibrating a pressure sensor of the mobile device based on the estimated height at which the mobile device is located above the surface (see d1 Fig. 3, 304; para. 0089, 0090);
as to the limitation “determining a location context based on the first data; retrieving second data based on the determined location context” d1 discloses determining a context of the location and retrieving second data (see d1 Fig. 3, 302 para. 0087-0088, 0090), however d1 does not explicitly disclose “location context”, although such be considered implied from the teaching of d1 set forth above. In order to address the claims as completely as possible attention is directed to d2 which, in a similar field of endeavor (mobile devices) (see d2 para. 0003), including determining a location context based on the first data (see d2 para. 0058-0062).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding mobile devices to incorporate the details of determining a location context based on the first data as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve the accuracy (see d2 para. 0083).  D2 is related to d1 in a similar field of endeavor (wireless devices) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of improving the accuracy (without a change in function thereof)with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “A system comprising one or more machines configured to perform the method of claim 1” d1 in view of d2 disclose a system comprising one or more machines configured to perform the method of claim 1 (see d1 Figs. 1 and 5).
Regarding claim 10, as to the limitation “One or more non-transitory processor-readable media embodying program instructions that, when executed by one or more machines, cause the one or more machines to implement the method of claim 1” d1 in view of d2 disclose one or more non-transitory processor-readable media embodying program instructions that, when executed by one or more machines, cause the one or more machines to implement the method of claim 1 (see d1 Figs. 1 and 5, para. 0014, 0151).
Regarding claim 11, as to the limitation “A method comprising:” d1 discloses a system (see d1 Fig. 1) comprising at least a mobile terminal (see d1 Fig. 1 element 104) including a computer readable medium  which when executed by the processor (see d1 Fig. 5) cause the device to perform a method (see d1 Fig. 3);
as to the limitation “retrieving first data that comprises at least one measurement value determined by at least one sensor of a mobile device” d1 discloses using sensor measurement values to retrieve data about a determined location (see d1 Fig. 3, 301 para. 0082-0086);
as to the limitation “determining a location context based on the first data; retrieving second data based on the determined location context” d1 discloses determining a context of the location and retrieving second data (see d1 Fig. 3, 302 para. 0087-0088, 0090);
as to the limitation “determining, based on the retrieved second data, an estimated height at which the mobile device is located above a surface” d1 discloses determining an discernable altitude (i.e. estimated height) (see d1 Fig. 3, 0087, 0090);
as to the limitation “calibrating a pressure sensor of the mobile device based on the estimated height at which the mobile device is located above the surface, estimating an altitude of the mobile device as a sum of an altitude of the surface and the estimated height at which the mobile device is located above the surface, or determining an estimated altitude of the surface as a difference between an estimated altitude of the mobile device and the estimated height at which the mobile device is located above the surface” d1 discloses calibrating a pressure sensor of the mobile device based on the estimated height at which the mobile device is located above the surface (see d1 Fig. 3, 304; para. 0089, 0090);
as to the limitation “determining a location context based on the first data; retrieving second data based on the determined location context” d1 discloses determining a context of the location and retrieving second data (see d1 Fig. 3, 302 para. 0087-0088, 0090), however d1 does not explicitly disclose “location context”, although such be considered implied from the teaching of d1 set forth above. In order to address the claims as completely as possible attention is directed to d2 which, in a similar field of endeavor (mobile devices) (see d2 para. 0003), including determining a location context based on the first data (see d2 para. 0058-0062).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding mobile devices to incorporate the details of determining a location context based on the first data as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improve the accuracy (see d2 para. 0083).  D2 is related to d1 in a similar field of endeavor (wireless devices) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of improving the accuracy (without a change in function thereof)with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643